          Case
           Case1:17-cr-00643-PAE
                1:17-cr-00643-PAE Document
                                   Document50-1
                                            51 Filed
                                                Filed01/19/21
                                                      01/19/21 Page
                                                                Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
UNITED STATES OF AMERICA,


        -against-                                               ORDER 17 Cr. 643
                                                               (PAE)

JAMEL MCRAE,

                           Defendant.
-----------------------------------------------------------X

PAUL A. ENGELMAYER, U.S.D.J.:

        WHEREAS, pursuant to an Order from this Court dated January 15, 2021 (Dkt. No. 49),

defendant Jamel Mcrae’s motion for compassionate release (Dkt. No. 46) was granted, on the

condition that the first twelve months following his release be spent under strict conditions of

home confinement;

        WHEREAS this Court directed the Government and the defendant, in consultation with

the Probation Department, to submit a proposed order setting forth the conditions of home

confinement;

        It is hereby ORDERED that the following conditions of supervised release will apply to

the defendant upon his release from custody, in addition to the standard and special conditions of

supervised release imposed during the defendant’s sentencing on October 25, 2018:

        1.       Upon his release from Allenwood Low Federal Correctional Institution, the

defendant shall proceed immediately to 101 W. 140th St. #54, New York, NY 10030, and must

notify U.S. Probation Officer Larren Riley (646-438-5971) immediately upon his arrival to

receive further instruction.
         Case
          Case1:17-cr-00643-PAE
               1:17-cr-00643-PAE Document
                                  Document50-1
                                           51 Filed
                                               Filed01/19/21
                                                     01/19/21 Page
                                                               Page22ofof22




       2.      The defendant shall serve the first 12 months of his four-year term of supervised

release on home detention, enforced with technology determined at the discretion of the

Probation Department, at a residence approved by the Probation Department. The defendant

must self-quarantine at the residence for the initial 14 days prior to any in-person contact.

       3.      During the 12-month period of home detention, the defendant must remain at his

approved residence except for medical or employment reasons—including outpatient drug and

mental health treatment approved by the Probation Department—with prior notice and approval

by the Probation Department.

       4.      The defendant is to possess or have access to a telephone that will allow video

conferencing by the Probation Department.

                                                      SO ORDERED:



                                                      PaJA.�
                                                      _____________________________
                                                      HON. PAUL A. ENGELMAYER
                                                      United States District Judge

DATED:         January 19, 2021 NEW
               YORK, NEW YORK
